PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoggan, Patrick R.
Application No. 14/973,441
Filed: December 17, 2015
For: CHAIN LINK FENCE WITH INTERNALLY RETAINED SLATS AND METHOD OF MAKING THE SAME 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed June 24, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely submit corrected drawings in reply to the Notice of Allowability, mailed January 26, 2022, which set a period for reply of three (3) months. Accordingly, this application became abandoned on April 27, 2022. A Notice of Abandonment was mailed on May 13, 2022. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

The examiner reviewed the eight sheets of replacement drawings filed May 16, 2022, and it was determined that the drawings do not fully comply with the requirement of the Notice of Allowability (Notice) mailed January 26, 2022. Specifically, Figure 4 of the replacement drawings contains new matter which is not supported by the original drawings. 

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	

cc:	Preston P. Frischknecht 
Project CIP 
399 N Main, Ste. 220 
Logan, UT 84321


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).